Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2021

The Court of Appeals hereby passes the following order:

A21A1290. ROGER W. LANE v. THE STATE.

      In 1999, Roger W. Lane was convicted of aggravated child molestation and
child molestation, and the trial court sentenced him to 20 years with 10 years to serve
and 10 years on probation. In 2014, the State Probation Officer filed a petition to
revoke his probation due to technical violations. On January 27, 2015, the trial court
granted the petition and revoked twelve months of Lane’s probation. On February 19,
2015, Lane filed a notice of appeal. More than six years later, on April 5, 2021, this
appeal was docketed in our Court.1 We, however, lack jurisdiction.
      To pursue an appeal from an order revoking probation, a defendant must file
an application for discretionary review. See OCGA § 5-6-35 (a) (5), (b); White v.
State, 233 Ga. App. 873, 874 (505 SE2d 228) (1998). The discretionary application
must be filed within 30 days of the entry of the order at issue. See OCGA § 5-6-35
(d). Compliance with these statutory procedures is an absolute requirement to confer
jurisdiction in this Court. See Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170)
(2011); Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60)



      1
        The delay in transmitting the appeal to this Court apparently was caused by
Lane’s failure to pay costs. Although Lane sought to proceed in forma pauperis, his
“Affidavit of Poverty” was legally insufficient because it was not notarized. See
Anderson v. Hardoman, 286 Ga. App. 499, 500-501(1) (649 SE2d 611) (2007)
(affidavit of indigency under OCGA § 9-15-2 was invalid because it was not
notarized as required). The trial court dismissed the affidavit. Lane subsequently paid
the cost bill, and this appeal was transmitted.
(1996). Because Lane has not followed the mandatory appeal procedures, this appeal
is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/26/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.